United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3391
                                  ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * District of Nebraska.
Jamesell J. Campbell, aka Jell-O,      *
                                       *    [UNPUBLISHED]
             Appellant.                *
                                  ___________

                             Submitted: March 8, 2010
                                Filed: July 30, 2010
                                 ___________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Jamesell Campbell pleaded guilty to one count of conspiracy to possess with
intent to distribute cocaine base, in violation of 21 U.S.C. § 846 and one count of
criminal forfeiture pursuant to 21 U.S.C. § 853. The plea subjected Campbell to a
statutory mandatory minimum penalty of five years' imprisonment under 21 U.S.C.
§ 841(b)(1)(B). The presentence investigation report (PSR) set Campbell's base
offense level at 26. The PSR also called for two Guidelines adjustments: (1) a
two-level adjustment for possessing a weapon during the drug offense under U.S.S.G.
§ 2D1.1(b)(1); and (2) a two-level adjustment for obstruction of justice under
U.S.S.G. § 3C1.1. The district court1 sentenced Campbell to five years' imprisonment.
On appeal, Campbell argues that the district court erred in imposing the two
Guidelines enhancements. Campbell also argues that the 100-to-1 crack/powder
cocaine ratio is unconstitutional. We affirm.

                                    I. Background
       Campbell pleaded guilty to one count of conspiracy to possess with intent to
distribute cocaine base, in violation of § 846, and one count of criminal forfeiture
pursuant to § 853. The plea subjected Campbell to a statutory mandatory minimum
sentence of five years imprisonment pursuant to § 841(b)(1)(B). Campbell had a base
offense level of 26. Campbell's PSR also called for a two-level adjustment for
possessing a weapon during the drug offense and a two-level adjustment for
obstruction of justice. After applying the adjustments and Campbell's applicable
criminal history score, the PSR recommended an advisory Guidelines range of 87 to
108 months' imprisonment.

        Campbell objected to the Guidelines enhancements, claiming that the alleged
incident with the weapon never occurred. Campbell further objected to the imposition
of the mandatory minimum sentence on the ground that the 100-to-1 crack/powder
cocaine ratio embedded in § 841 violates the Equal Protection Clause of the Fifth
Amendment. At the sentencing hearing, the district court received testimony that
included the following. During its investigation of Campbell the police used a
confidential informant. The informant called authorities and claimed with "urgency
in his voice" that Campbell had accused him of being a snitch and was threatening to
shoot him and his family. During this incident, Campbell allegedly brandished a
firearm. At sentencing, after receiving testimony, the district court rejected Campbell's




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                          -2-
objections to the PSR and set a revised Guidelines range of 46 to 57 months'2.
However, in light of the statutory mandatory minimum sentence, the court sentenced
Campbell to five years' imprisonment.

                                      II. Discussion
                              A. Sentencing Enhancements
       On appeal, Campbell maintains that the hearsay testimony that the district court
relied on to establish his sentencing enhancements under the Guidelines lacked
sufficient indicia of reliability and should have therefore been excluded.

      "We review the trial court's factual findings in support of a sentencing
enhancement for clear error and its application of the sentencing guidelines to the facts
de novo." United States v. Campbell, 270 F.3d 702, 706 (8th Cir. 2001).

      A district court has wide discretion at sentencing as to the kind of
      information considered or its source. In resolving any reasonable dispute
      concerning a factor important to the sentencing determination, the court
      may consider relevant information without regard to its admissibility
      under the rules of evidence applicable at trial, provided that the
      information has sufficient indicia of reliability to support its probable
      accuracy. The relevant information a court may consider includes
      criminal activity for which the defendant has not been prosecuted and
      uncorroborated hearsay, provided the defendant is given a chance to
      rebut or explain it.



      2
       The district court rejected Campbell's objections to the two sentencing
enhancements but did not accept the PSR's calculation of the base offense level
finding that the base offense level was substantially increased because it involved
crack cocaine, which the court held is "no worse than powder cocaine." The court then
recalculated Campbell's base offense level at 20 and applied the two levels for
possession of a weapon and two levels for obstruction of justice, for an adjusted
offense base level of 24.

                                          -3-
United States v. Pratt, 553 F.3d 1165, 1170 (8th Cir. 2009) (internal quotations,
alterations, and citations omitted). "The determination of whether hearsay evidence
is sufficiently reliable to support a sentencing decision depends on the facts of the
particular case and is committed to the sound discretion of the district court." United
States v. Cassidy, 6 F.3d 554, 557 (8th Cir. 1993) (internal citation omitted). In this
case, the record reflects that Officer Bogdanoff, who stated that he talked with the
informant as he encountered Campbell, testified consistently with the informant's
testimony. Officer Bogdanoff also testified to the reliable record the informant had
established with authorities. Campbell notes appropriate concerns about the
informant's credibility, such as his criminal history and incentive to aid the
government, but such credibility assessments are for the trial court to make and they
are not present to a degree in this case to warrant reversal. Campbell was given a
chance to rebut the informant's hearsay claims, but the district court accepted the
government's argument for the enhancement. Accordingly, we find no error in the
district court's analysis.

                   B. Crack Cocaine/Powder Cocaine Disparity
       Campbell next argues that the 100-to-1 crack/powder cocaine ratio incorporated
into § 841(b) disproportionately impacts African-Americans and is unconstitutional.
Campbell acknowledges that our precedents have addressed and rejected this
argument but raises it for purposes of issue preservation.

       "The question of whether a statute is constitutional is a question of law and
must be reviewed de novo." United States v. Prior, 107 F.3d 654, 658 (8th Cir. 1997)
(internal quotations and citation omitted).

      "District courts lack the authority to reduce sentences below
congressionally-mandated statutory minimums. Further, district courts may not
consider the powder-to-base ratio disparity when deviating from statutory minimums
on consideration of substantial assistance motions under 18 U.S.C. § 3553(e)." United

                                         -4-
States v. Watts, 553 F.3d 603, 604 (8th Cir. 2009) (internal quotations and citations
omitted).

       Finally, we have held that § 841(b) does not violate the Equal Protection
Clause. United States v. McClellon, 578 F.3d 846, 861 (8th Cir. 2009); see also United
States v. Mendoza, 876 F.2d 639, 641 (8th Cir. 1989) (finding that § 841(b)(1)'s
mandatory minimum does not violate due process, or equal protection rights, or
constitute cruel and unusual punishment). Accordingly, Campbell's challenge to §
841(b) fails.

                                  III. Conclusion
      The judgment of the district court is affirmed.
                     ______________________________




                                         -5-